UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5032


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

LARRY MORRISON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:06-cr-00044-RLV-CH-1)


Submitted:   May 21, 2010                   Decided:   June 14, 2010


Before NIEMEYER, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Gibson, LAW OFFICE OF DENNIS GIBSON, Asheville, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Larry Morrison pled guilty to conspiracy to possess

with   intent      to    distribute     methamphetamine,               in    violation       of

21 U.S.C.    §§ 841(b)(1)(A)        &   846       (2006).         At    sentencing,         the

district court overruled Morrison’s objection to the presentence

report that he was an organizer or leader and, therefore, did

not    qualify     for    the    “safety         valve”     provision.            See      U.S.

Sentencing Guidelines Manual (USSG) (2007).                        The district court

also   refused      to   impose    a    USSG       § 5C1.2    sentence           outside     of

Morrison’s        advisory      guidelines         range     based          on   18       U.S.C.

§ 3553(a)(6) (2006).            The district court sentenced Morrison to

210 months’ imprisonment, and Morrison timely noted his appeal.

             On    appeal,      Morrison’s         counsel    has       filed         a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967).                                Morrison

has also filed a pro se supplemental brief.                       In both his pro se

and    Anders      briefs,      Morrison         suggests    his       trial      counsel’s

performance        was    constitutionally            deficient.                 Claims      of

ineffective assistance of counsel are not cognizable on direct

appeal unless the record conclusively establishes that counsel

provided ineffective assistance.                   United States v. Baldovinos,

434 F.3d 233, 239 (4th Cir. 2006).                     The record here does not

conclusively establish that trial counsel rendered ineffective

assistance.         Accordingly,        we       decline     on    direct        appeal      to

entertain Morrison’s claim that his attorney did not provide

                                             2
effective      assistance.        Additionally,     we     have    reviewed       the

transcript of Morrison’s Rule 11 hearing and determined that his

guilty plea was knowing and voluntary.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore    deny    Morrison’s    motions     to    withdraw      or   relieve

counsel and affirm Morrison’s conviction and sentence.                          This

court requires that counsel inform Morrison, in writing, of the

right to petition the Supreme Court of the United States for

further review.         If Morrison requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move again in this court for leave to withdraw

from representation.            Counsel’s motion must state that a copy

thereof was served on Morrison.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented     in    the    materials

before   the    court    and    argument    would   not   aid     the   decisional

process.

                                                                             AFFIRMED




                                        3